J-S52033-18


    NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

     COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                    Appellee                   :
                                               :
                        v.                     :
                                               :
     MICHAEL GREENE,                           :
                                               :
                    Appellant                  : No. 249 MDA 2018

                  Appeal from the PCRA Order January 16, 2018
              in the Court of Common Pleas of Lackawanna County
               Criminal Division at No(s): CP-35-CR-0001831-2004

BEFORE:      BENDER, P.J.E., MCLAUGHLIN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FIILED: OCTOBER 17, 2018

       Michael Greene (Appellant) appeals from the January 16, 2018 order

dismissing his petition filed under the Post Conviction Relief Act (PCRA), 42

Pa.C.S. §§ 9541-9546. We affirm.

       A prior panel of this Court summarized the factual and procedural

background of this case as follows.

       A jury convicted Appellant of aggravated assault and simple
       assault after he brutally attacked his girlfriend. Thereafter, the
       trial court sentenced Appellant to life imprisonment under 42
       Pa.C.S. § 9714[1] due to Appellant’s [prior] convictions in
       Massachusetts. Appellant appealed, and this Court remanded for
       resentencing because the record did not reflect which of
       Appellant’s thirty-three convictions in Massachusetts the trial
       court utilized as Appellant’s two prior crimes of violence. Appellant
       petitioned for allowance of appeal, which our Supreme Court
       denied.
____________________________________________


1 Section 9714 requires mandatory minimum sentences for second or
subsequent convictions involving crimes of violence.

*Retired Senior Judge assigned to the Superior Court.
J-S52033-18



      Subsequently, the [trial] court conducted a hearing on the
      relevant issue and again sentenced Appellant to life imprisonment,
      concluding that a 1977 conviction for unarmed robbery and a 1985
      conviction for simple assault with intent to commit robbery were
      substantially equivalent to Pennsylvania’s robbery crimes of
      violence. Appellant filed a timely post-sentence motion, which the
      court denied.

Commonwealth v. Greene, 25 A.3d 359, 360 (Pa. Super. 2011) (en banc).

Appellant filed a notice of appeal. This Court vacated Appellant’s judgment of

sentence and remanded for resentencing a second time because Appellant’s

prior convictions for unarmed robbery and simple assault with intent to

commit robbery could not be used for sentencing under section 9714. Id. On

February 20, 2013, our Supreme Court entered an order affirming on the basis

of this Court’s en banc opinion. Commonwealth v. Greene, 81 A.3d 829

(Pa. 2013) (per curiam).

       The trial court resentenced Appellant on February 10, 2014, to a term

of 8 ½ to 20 years of incarceration. Appellant did not file an appeal.

      On February 18, 2014, Appellant pro se filed the instant PCRA petition.

Counsel was appointed, and counsel filed an amended PCRA petition

containing eleven allegations of ineffective assistance of pre-trial, trial, and

appellate counsel. An evidentiary hearing was held on August 21, 2017. The

PCRA court granted the parties the opportunity to file supplemental briefs, and

Appellant filed a supplemental brief and second amended PCRA petition. By




                                     -2-
J-S52033-18


order and memorandum, the PCRA court dismissed Appellant’s PCRA petition

on January 16, 2018. This timely-filed appeal followed.2

        On appeal, Appellant sets forth four issues for our review.

        1. Did the PCRA court err and/or abuse its discretion in failing to
           grant post[-]conviction relief where trial counsel rendered
           ineffective assistance by failing to object and move for the
           exclusion of testimony of Officer Mills that Appellant had cuts
           and abrasions on his hands where Officer Mills destroyed
           photographs taken of Appellant’s hands, did not reflect the
           aforesaid in his reports and previously testified, at a
           preliminary hearing, that he did not see any injuries upon
           Appellant?

        2. Did the PCRA court err and/or abuse its discretion in failing to
           grant post[-]conviction relief where trial counsel rendered
           ineffective assistance of counsel in failing to take exception to
           or object to the jury instruction given regarding crimen falsi
           evidence and, then, request that the crimes or convictions
           involving marijuana and other convictions not involving crimen
           falsi, occurring in the Commonwealth of Massachusetts, be
           distinguished within the instruction?

        3. Did the PCRA court err and/or abuse its discretion in failing to
           grant post[-]conviction relief where trial counsel rendered
           ineffective assistance of counsel by failing to challenge the
           admission of a photograph of [the victim] from 2001, utilized
           to substantiate a prior wrong or bad act, pursuant to Pa.R.E.
           403?

        4. Did the PCRA court err and/or abuse its discretion in failing to
           grant post[-]conviction relief where appellate counsel failed to
           ensure that the certified record on appeal was complete,
           specifically with regard to Commonwealth Exhibit #1, thereby
           failing to preserve the issue for direct appellate review?

Appellant’s Brief at 2 (unnecessary capitalization omitted).

        We begin with our standard of review.
____________________________________________


2   Both Appellant and the PCRA court have complied with Pa.R.A.P. 1925.

                                           -3-
J-S52033-18



             This Court analyzes PCRA appeals in the light most favorable
      to the prevailing party at the PCRA level. Our review is limited to
      the findings of the PCRA court and the evidence of record and we
      do not disturb a PCRA court’s ruling if it is supported by evidence
      of record and is free of legal error. Similarly, we grant great
      deference to the factual findings of the PCRA court and will not
      disturb those findings unless they have no support in the record.
      However, we afford no such deference to its legal conclusions.
      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review is plenary. Finally, we
      may affirm a PCRA court’s decision on any grounds if the record
      supports it.

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016) (quoting

Commonwealth v. Perry, 128 A.3d 1285, 1289 (Pa. Super. 2015)).

     “To establish ineffectiveness of counsel, a PCRA petitioner must show the

underlying claim has arguable merit, counsel’s actions lacked any reasonable

basis, and counsel’s actions prejudiced the petitioner.” Commonwealth v.

Jones, 71 A.3d 1061, 1063 (Pa. Super. 2013) (citations omitted). “A failure

to satisfy any prong of the ineffectiveness test requires rejection of the claim

of ineffectiveness.”   Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa.

2009).

       Following a review of the certified record and the briefs for the parties,

we conclude that the opinion of the Honorable Michael J. Barrasse thoroughly

addresses Appellant’s issues and arguments and applies the correct law to

facts that are supported by the record.      We discern no error or abuse of

discretion. See PCRA Court Opinion, 3/28/2018, at 6-9 (explaining that it did

not err in dismissing Appellant’s claim of ineffective assistance of trial counsel


                                      -4-
J-S52033-18


regarding the testimony of Officer Mills because it was not supported by the

record and trial counsel acted reasonably: the record revealed that trial

counsel was aware of the destroyed photographs prior to trial and filed a

motion to quash on that basis, which was denied; once it was apparent that

evidence regarding injuries to Appellant’s hands would be admitted at trial,

counsel attempted to impeach Officer Mills by thoroughly cross-examining him

as to the destruction of the photographs); id. at 13-17 (explaining that it did

not err in dismissing Appellant’s claim of ineffective assistance of trial counsel

regarding the crimen falsi convictions because trial counsel’s conduct was

reasonable: counsel objected to the testimony regarding the possession

conviction and when overruled, sought to prohibit the Commonwealth from

using the drug conviction for impeachment; the trial court did not mention the

drug conviction during the crimen falsi jury instruction; neither the trial court

nor the Commonwealth emphasized the drug conviction; counsel reasonably

declined to draw attention to a fleeting reference that the jury may not have

noticed); id. at 25-29 (explaining that it did not err in dismissing Appellant’s

claim of ineffective assistance of trial counsel regarding the 2001 photograph

of the victim because trial counsel articulated a reasonable basis for

attempting to discredit the testimony of the victim even though it ultimately

opened the door for the photograph’s admission; the photograph was

admissible to corroborate the victim’s testimony under Pa.R.E. 404(b), and

despite its inflammatory nature, its evidentiary value outweighed its potential


                                      -5-
J-S52033-18


prejudicial effect; excluding the photograph would not have changed the

outcome of the trial); id. at 29-32 (explaining that it did not err in dismissing

Appellant’s claim of ineffective assistance of appellate counsel because the

underlying claim lacked merit; counsel reasonably believed that the

photograph was included in the certified record; its inclusion would not have

changed the outcome of his appeal).

       Therefore, we adopt the PCRA court’s opinion of March 28, 2018 as our

own and affirm the PCRA order based upon the reasons stated therein.3

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2018




____________________________________________


3 The parties shall attach a copy of the trial court’s March 28, 2018 opinion to
this memorandum in the event of further proceedings.


                                           -6-